                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                 January 28, 2019
                                IN THE UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                                FOR THE SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION

IN RE LORETTA DECLOUTTE,                               §
     Debtor/Appellee.                                  §
                                                       §
                                                       §    CIVIL ACTION NO. H-18-2317
KELLEY AUSTIN,                                         §
    Appellant.                                         §

                                              MEMORANDUM AND ORDER

           In these consolidated bankruptcy appeals,1 Appellant Kelley L. Austin appeals

from the Opinion [Doc. # 201 in BR Case 14-35557] and Final Judgment [Doc. # 202

in BR Case 14-35557] issued against her by United States Bankruptcy Judge David

Jones on June 20, 2018, as well as four writs of garnishment [Docs. # 91 - # 94 in

Adv. Case 16-3275] issued by Judge Jones on September 27, 2018. Austin filed her

Appellant’s Brief [Doc. # 26], Debtor/Appellee Loretta Decloutte filed her Appellee’s

Brief [Doc. # 34], and Austin filed a Reply Brief [Doc. # 37].

           Also pending are Austin’s Motion to Vacate Writ of Garnishment [Doc. # 21],

Application for Temporary Restraining Order [Doc. # 22], and Amended Motion to




1
           These bankruptcy appeals involve Austin’s Chapter 7 Bankruptcy Case No. 12-35092
           (“BR Case 12-35092”), Decloutte’s Chapter 13 Bankruptcy Case No. 14-35557 (“BR
           Case 14-35557”), Adversary Proceeding No. 16-3275 (“Adv. Case 16-3275”) filed
           in Decloutte’s Bankruptcy Case, and Adversary Proceeding No. 17-3237 (“Adv. Case
           17-3237”) filed in Austin’s Bankruptcy Case.
P:\ORDERS\11-2018\2317BRAppeal.wpd   190128.1018
Vacate Writs of Garnishment [Doc. # 25]. Decloutte filed a Response [Doc. # 32],

and Austin filed a Reply [Doc. # 33].

           The Court has carefully reviewed the full record in this case. Based on that

review, the application of relevant legal authorities, and the reasoning of Judge Jones

as set forth in his Opinion, the Court affirms the Opinion, Final Judgment, and writs

of garnishment.                      The Court denies Austin’s motions regarding the writs of

garnishment.

I.         STANDARD OF REVIEW

           The Court reviews a bankruptcy judge’s conclusions of law de novo and

findings of fact under the “clearly erroneous” standard. See In re Thaw, 769 F.3d 566,

368 (5th Cir. 2014); Matter of Chu, 679 F. App’x 316, 318 (5th Cir. Feb. 9, 2017).

Mixed questions of law and fact are reviewed de novo. See Matter of Cowin, 864 F.3d

344, 349 (5th Cir. 2017); In re Positive Health Mgmt., 769 F.3d 899, 903 (5th Cir.

2014). Matters within a bankruptcy judge’s discretion are reviewed for an abuse of

discretion. See In re Vallecito Gas, LLC, 771 F.3d 929, 932 (5th Cir. 2014); In re

Vitro S.A.B. de CV, 701 F.3d 1031, 1042 (5th Cir. 2012). “A bankruptcy court abuses

its discretion when it applies an improper legal standard or rests its decision on

findings of fact that are clearly erroneous.” In re TWL Corp., 712 F.3d 886, 891 (5th

Cir. 2013).


P:\ORDERS\11-2018\2317BRAppeal.wpd   190128.1018        2
           This Court “may affirm if there are any grounds in the record to support the

judgment, even if those grounds were not relied upon by the courts below.” See In re

Green Hills Dev. Co., L.L.C., 741 F.3d 651, 656 n. 17 (5th Cir. 2014); In re Scotia

Pacific Co., LLC, 508 F.3d 214, 218-19 (5th Cir. 2007).

II.        BACKGROUND

           The factual background of these cases is set forth fully and accurately in the

Bankruptcy Court’s Opinion. Austin represented Decloutte in a divorce proceeding

beginning in November 2012. Subsequently, yet overlapping with her representation

of Decloutte in the divorce proceeding, Austin represented Decloutte in a Chapter 13

bankruptcy proceeding filed in October 2014.

           In November 2015, a settlement was reached in Decloutte’s divorce proceeding.

In connection with the divorce settlement, a cashier’s check for $10,000.00 payable

to Decloutte was delivered to Austin in approximately July 2016. At that time, the

automatic stay in Decloutte’s Chapter 13 bankruptcy case remained in effect. Austin

endorsed Decloutte’s name on the back of the check, kept $7,325.22 for herself, and

sent Decloutte a check for $2,674.78, which was dishonored by Austin’s bank.

           Austin became aware that the check to Decloutte had been dishonored and that

there were questions about her endorsement on the cashier’s check. Austin testified

that in order to “protect” herself from charges of forgery and theft, she filed an


P:\ORDERS\11-2018\2317BRAppeal.wpd   190128.1018   3
admittedly false police report in Fort Bend County stating that Decloutte had stolen

the $10,000.00 from her. On the basis of the police report, Decloutte was indicted

and, on May 17, 2017, was arrested and formally charged with felony theft of the

$10,000.00.

           Decloutte obtained substitute counsel in her bankruptcy case. She also filed an

adversary proceeding to recover pursuant to 11 U.S.C. § 549 and § 550 payments

made to Austin, for turnover of estate property pursuant to 11 U.S.C. § 542, and for

damages resulting from Austin’s violation of the automatic stay pursuant to 11 U.S.C.

§ 362(k). See Complaint [Doc. # 1 in Adv. Case 16-3275]. Decloutte also filed an

adversary proceeding in Austin’s bankruptcy case seeking a determination that the

monetary obligations owed by Austin to Decloutte were non-dischargeable pursuant

to 11 U.S.C. § 523(a)(4) and § 523 (a)(2)(A). See Complaint [Doc. # 1 in Adv. Case

17-3237].

           Following three days of trial in the bankruptcy court, Judge Jones issued his

Opinion. He found that Austin’s obligations to Decloutte were non-dischargeable

pursuant to § 523(a)(4). He found also that Austin violated the automatic stay, and

found that Decloutte suffered damages and was entitled to punitive damages in the

amount of $12,500.00.                              Additionally, Judge Jones found that Austin violated

Rules 3.03, 4.04, 1.14, and 8.04 of the Texas Disciplinary Rules of Professional


P:\ORDERS\11-2018\2317BRAppeal.wpd   190128.1018                4
Conduct. As a sanction for Austin’s conduct, Judge Jones awarded Decloutte her

reasonable attorneys’ fees in both the bankruptcy proceedings and in the Fort Bend

County criminal proceeding. Judge Jones further ordered Austin to pay Decloutte

$220.00 to reimburse her for the bond premium she paid to post bail following her

arrest in May 2017, $240.00 to reimburse her for medical expenses incurred due to the

resulting stress and anxiety, and $15,000.00 as compensation for being wrongfully

jailed.

           Judge Jones also referred Austin pursuant to Rule 5 of the Rules of Discipline

for the Southern District of Texas to the district’s chief judge, together with a

recommendation that Austin be disbarred from practice before the courts in the

Southern District of Texas. The Bankruptcy Court also referred the matter to the

Office of Chief Disciplinary Counsel for the State Bar of Texas with a

recommendation for disbarment or other appropriate action. Lastly, the Bankruptcy

Court referred the matter to the United States Attorney for investigation and potential

prosecution of Austin.

           On August 28, 2018, Judge Jones approved the parties’ stipulation and entered

“Stipulations and Order Regarding Show Cause Order” [Doc. # 234 in BR Case 14-

35557]. In that order, Judge Jones accepted and approved Austin’s stipulation that she

would not file any bankruptcy cases, proceedings or matters, or otherwise appear or


P:\ORDERS\11-2018\2317BRAppeal.wpd   190128.1018   5
practice before the Bankruptcy Courts of the Southern District of Texas pending the

resolution of the Rule 5 proceeding, and that Austin would withdraw or substitute out

from any cases, proceedings, or matters currently pending before any Bankruptcy

Court in the Southern District of Texas. See id.

           On September 26, 2018, Decloutte applied for writs of garnishment. On

September 27, 2018, Judge Jones issued the writs of garnishment – two to Chapter 13

trustees, one to Wells Fargo Bank, and one to Bank of America. One of the

Chapter 13 Trustees and Bank of America responded to the writs of garnishment by

stating that they were not in possession of funds owned by or owed to Austin. The

other Chapter 13 Trustee placed an administrative hold on funds owed to Austin, and

Austin states that Wells Fargo seized funds from her checking account on October 2,

2018.

           Austin filed a timely Notice of Appeal from the Opinion and Final Judgment,

and later filed a Notice of Appeal from the writs of garnishment. The appeals have

been consolidated, and the consolidated appeal is now ripe for decision.

III.       APPEAL ISSUES RELATING TO BANKRUPTCY COURT’S OPINION

           Austin does not challenge the facts as recited by the Bankruptcy Court in its

Opinion. Instead, Austin argues that Judge Jones abused his discretion in a number

of ways. Austin argues that the sanctions order was an abuse of discretion because it


P:\ORDERS\11-2018\2317BRAppeal.wpd   190128.1018   6
(1) failed to follow the dictates of Rule 5; (2) failed to give proper notice and an

opportunity to be heard; (3) sanctioned her for conduct in other cases; (4) ordered her

to make payment directly to the opposing party instead of into the court registry;

(5) relied on the court’s inherent power instead of a rule or statute; (6) awarded

attorneys’ fees in an amount to be determined later; (7) awarded punitive damages; (8)

ordered Austin to make payments she was not financially able to make; and

(9) ordered payment of amounts not requested by Decloutte. Each of these arguments

is either refuted by the record or does not constitute an abuse of discretion.

           A.          Rules and Inherent Power

           In Issues I and V in her Appellant’s Brief, Austin challenges the Bankruptcy

Court’s compliance with Rule 5 and his reliance on his inherent power. In the

Southern District of Texas, the Bankruptcy Local Rules provide that the Local Rules

of the District Court also govern practice in the bankruptcy court. See BR Local Rule

1001-1(b). The District Court Local Rules provide that the “Rules of Discipline in

Appendix A govern membership in the bar of the United States District Court for the

Southern District of Texas.” See L.R. 83.1(L).

           Rule 5 of the Rules of Discipline provides that “Charges that any lawyer of this

bar has engaged in conduct which might warrant disciplinary action shall be brought

to the attention of the court by a writing addressed to the chief judge with a copy to


P:\ORDERS\11-2018\2317BRAppeal.wpd   190128.1018   7
the clerk of court.” See Rule of Discipline 5(A). Notwithstanding Austin’s assertion,

it is undisputed that Judge Jones complied fully with Rule 5 by bringing his charge

regarding Austin’s misconduct to the district’s chief judge. At that point, his

responsibility under Rule 5 is complete. The record clearly and unequivocally refutes

Austin’s assertion that Judge Jones abused his discretion by failing to follow the

dictates of Rule 5.

           Rule 10 of the Rules of Discipline addresses Austin’s argument that Judge

Jones abused his discretion by relying on his inherent power rather than on a specific

rule. Rule 10 provides that the “existence of these rules shall not limit the power of

[bankruptcy] judges to exercise their inherent powers over lawyers who practice

before them . . ..” Rule of Discipline 10. Rule 10 makes clear that the judges may

rely on their inherent power. Where, as here, a party’s conduct is particularly

egregious and disturbing, a court may rely on its inherent powers to impose sanctions.

See Carroll v. The Jaques Admiralty Law Firm, P.C., 110 F.3d 290, 292 (5th Cir.

1997); see also Matter of Dallas Roadster, Ltd., 846 F.3d 112, 134 (5th Cir. 2017)

(noting that federal judges have “the inherent power to assess sanctions under certain

circumstances, such as when a party has acted in bad faith, vexatiously, wantonly, or

for oppressive reasons, or has defiled the very temple of justice”).




P:\ORDERS\11-2018\2317BRAppeal.wpd   190128.1018   8
           Judge Jones followed the requirements of Rule 5 of the Rules of Discipline, and

he properly used his inherent power to sanction Austin. There was no abuse of

discretion.

           B.          Notice

           In Issues II and XI of her Appellant’s Brief, Austin argues that the Bankruptcy

Court abused its discretion by sanctioning her without proper notice and an

opportunity to be heard, and in amounts in excess of those requested by Decloutte.

The record refutes Austin’s arguments regarding notice. In an Order entered May 17,

2017, following Decloutte’s arrest, Judge Jones specifically gave notice that he was

reserving his “full range of remedies to address any wrong [by Austin] that is

subsequently proven.” See Order [Doc. # 18 in Adv. Case 16-3275]. Later, at a status

conference on August 23, 2017, Judge Jones reminded Austin’s counsel that he

perceived there to be a “systemic abuse” and that he was not going to let the matter

go. See Transcript [Doc. # 254 in BR Case 12-35092], p. 18. Judge Jones gave

Austin notice in writing and orally that the full range of possible remedies was under

consideration to address her “systemic abuse” in this matter. Thereafter, Judge Jones

gave Austin an opportunity to be heard during a three-day trial. During closing

arguments, Austin’s attorney admitted understanding that the Bankruptcy Court was

considering sanctions against Austin, arguing that an admonishment would be the


P:\ORDERS\11-2018\2317BRAppeal.wpd   190128.1018   9
appropriate sanction. See Transcript [Doc. # 260 in BR Case 12-35092], p. 70.

Austin was given adequate notice, orally and in writing, and an opportunity to be

heard.

           The amounts awarded by Judge Jones were not in excess of what Decloutte

requested. In her Complaint in Adversary No. 16-3275, Decloutte sought to recover

all damages resulting from Austin’s violation of the automatic stay, as well as

attorney’s fees. Judge Jones found that Austin took funds from Decloutte in violation

of the automatic stay and then, when that taking of funds was questioned, filed a

police report falsely accusing Decloutte of stealing the $10,000.00 from Austin. The

resulting incarceration, bond premium, medical expenses, and attorneys’ fees were all

damages suffered by Decloutte because of the automatic stay violation. Judge Jones

did not abuse his discretion by awarding these amounts, whether as a sanction or as

damages under § 362(k).

           C.          Other Arguments

           Austin argues that the Bankruptcy Court abused its discretion by sanctioning

her for actions in other matters in state court. The state court matter for which Judge

Jones imposed sanctions, specifically the criminal prosecution in Fort Bend County,

was closely related to Austin’s conduct in the Chapter 13 bankruptcy proceeding. As

discussed above, Austin took funds in violation of the automatic stay and then filed


P:\ORDERS\11-2018\2317BRAppeal.wpd   190128.1018   10
the false police report against Decloutte when Austin’s improper taking of Decloutte’s

funds was discovered.

           Austin argues (in Issues IV and VI) that Judge Jones abused his discretion by

ordering payment directly to the opposing party rather than to the court registry.

Austin relies on Rentz v. Dynasty Apparel Indus., Inc., 556 F.3d 389, 395 (6th Cir.

2009). That case, however, involved sanctions under Rule 11 of the Federal Rules of

Civil Procedure. The Sixth Circuit noted that Rule 11 “provides that ‘if imposed on

motion and warranted for effective deterrence,’ sanctions may include ‘an order

directing payment to the movant of part or all of the reasonable attorney’s fees and

other expenses directly resulting from the violation.’” Id. (quoting FED. R. CIV.

P. 11(c)(4)). Neither Austin’s argument nor the cited case supports a finding that

Judge Jones abused his discretion by requiring Austin to make payment directly to

Decloutte and not into the court registry.

           Austin argues that it was an abuse of discretion to award attorneys’ fees in an

amount to be determined later. Austin asserts that she “was not provided leave to

review” and object to requested attorneys’ fees. See Appellant’s Brief, p. 15. To the

contrary, the Opinion provides specifically for Austin to have seven days in which to

“file any objection to the requested fees and expenses.” See Opinion, p. 24. Austin’s

argument is refuted by the record.


P:\ORDERS\11-2018\2317BRAppeal.wpd   190128.1018   11
           Austin next argues that the Bankruptcy Court abused its discretion by awarding

punitive damages. The Bankruptcy Court found that Austin violated the automatic

stay and that Decloutte was entitled to recover damages and attorneys’ fees under

§ 362(k). That section allows an award of punitive damages “in appropriate

circumstances.” 11 U.S.C. § 362(k)(1). The Fifth Circuit has held that an “egregious

conduct” standard is appropriate. See In re Repine, 536 F.3d 512, 521 (5th Cir. 2008).

The Bankruptcy Court found that Austin’s conduct in this case was egregious, and the

finding is fully supported by the record. As a result, Judge Jones did not abuse his

discretion by awarding punitive damages pursuant to § 362(k).

           Austin’s final argument regarding the sanctions order is that it was an abuse of

discretion to order her to make payments she was not financially able to make. In

support of this argument, Austin notes that she is a debtor in an open Chapter 7

bankruptcy case. Austin has failed to show that she is financially incapable of paying

the sanctions award. Her current bankruptcy proceeding, filed in 2012 and her fourth

since 2007, remains pending only to await the determination regarding the § 523

challenges to discharge asserted in Decloutte’s Adversary Case 17-3237.

           Austin has failed to present evidence that she is financially incapable of paying

the sanction award, and her current bankruptcy case does not preclude imposition of

the sanctions award. There was no abuse of discretion.


P:\ORDERS\11-2018\2317BRAppeal.wpd   190128.1018   12
IV.        APPEAL ISSUES RELATING TO WRITS OF GARNISHMENT

           Austin asserts five issues on appeal regarding the writs of garnishment issued

in September 2018. Four of the issues relate to the writs of garnishment being issued

before she was given notice of the applications and after she filed a Notice of Appeal

from the June 2018 Opinion. In the other issue, Issue XIII, Austin argues that the

writs of garnishment were improper because they garnished current wages for

personal service in violation of Texas law.

           A.          Pre-Issuance Notice

           Austin argues that the Bankruptcy Court abused its discretion by failing to give

her notice before ruling on the applications for writs of garnishment as required by

Rule 663a of the Texas Rules of Civil Procedure, thereby violating the Fourteenth

Amendment to the United States Constitution. The orders for the writs of garnishment

to be issued were signed September 27, 2018. After the writs of garnishment were

served on all parties, Decloutte filed a Motion to Unseal [Doc. # 98 in Adv. Case 16-

3275] on October 5, 2018. The Order [Doc. # 112 in Adv. Case 16-3275] granting the

Motion to Unseal was signed on October 17, 2018.

           Rule 663a provides that the “defendant shall be served in any manner

prescribed for service of citation or as provided in Rule 21a with a copy of the writ of

garnishment, the application, accompanying affidavits and orders of the court as soon


P:\ORDERS\11-2018\2317BRAppeal.wpd   190128.1018   13
as practicable following the service of the writ.” TEX. R. CIV. P. 663a (emphasis

added). The statute does not require notice before the writs of garnishment are issued

and served. See id. Additionally, state statutes that authorize the issuance of a writ

of garnishment without prior notice to the judgment debtor are “not in conflict with

the due process clause.” See Endicott-Johnson Corp. v. Encyclopedia Press, 266 U.S.

285, 290 (1924). There was no abuse of discretion when Judge Jones granted the

applications for writs of garnishment without prior notice to Austin.

           B.          Post-Appeal Issuance

           Austin argues that Judge Jones abused his discretion by issuing the writs of

garnishment after she filed her Notice of Appeal, thereby divesting him of jurisdiction.

Generally, the “filing of a notice of appeal is an event of jurisdictional significance –

it confers jurisdiction on the court of appeals and divests the district court of its

control over those aspects of the case involved in the appeal.” Griggs v. Provident

Consumer Disc. Co., 459 U.S. 56, 58 (1982). This general rule also applies in

bankruptcy cases. See In re Transtexas Gas Corp., 303 F.3d 571, 579 (5th Cir. 2002).

           The rule in Griggs, however, is simply the general rule and is subject to

exceptions. See id. at 578-79. In the Fifth Circuit, the filing of a valid notice of

appeal from a final order ‘divests that court of jurisdiction to act on the matters

involved in the appeal, except to . . . enforce its judgment so long as the judgment


P:\ORDERS\11-2018\2317BRAppeal.wpd   190128.1018   14
has not been stayed or superseded.” Ross v. Marshall, 426 F.3d 745, 751 (5th Cir.

2005) (emphasis added); see also Avoyelles Sportsmen’s League, Inc. v. Marsh, 715

F.2d 897, 928 (5th Cir. 1983).

           The Bankruptcy Court’s judgment in this case has not been stayed or

superseded. As a result, the Bankruptcy Judge did not abuse his discretion – or exceed

his jurisdiction – by issuing the writs of garnishment.

           C.          Current Wages for Personal Service

           Under Texas law, “[n]o current wages for personal service shall ever be subject

to garnishment, except for the enforcement of court-ordered child support payments.”

TEX. CONST. art. XVI, § 28; TEX. CIV. PRAC. & REM. CODE § 63.004. “The term

‘wages for personal service’ necessarily implies a relationship of master and servant,

or employer and employee, and ‘excludes compensation due to an independent

contractor . . ..’” Campbell v. Stucki, 220 S.W.3d 562, 566-67 (Tex. App. – Tyler

2007, no pet.) (quoting Brasher v. Carnation Co., 92 S.W.2d 573, 575 (Tex. Civ. App.

– Austin 1936, writ dism’d)). It is clear from the record that Austin was not an

employee of the Chapter 13 Trustee or her clients. Instead, she was an independent

contractor whose attorneys’ fees are not covered by § 63.004.




P:\ORDERS\11-2018\2317BRAppeal.wpd   190128.1018   15
           Additionally, the funds held by Wells Fargo Bank were not protected by

§ 63.004.2 Even if they were originally wages from some employer, wages are no

longer exempt immediately upon their being paid to and received by the wage earner.

See Am. Express Travel Related Servs. v. Harris, 831 S.W.2d 531, 532-33 (Tex. App.

– Houston [14th Dist.] 1992, no writ); Barlow v. Lane, 745 S.W.2d 451, 453 (Tex.

App. – Waco 1988, writ denied); Fitzpatrick v. Leasecomm Corp., 2008 WL 4225973,

*1 (Tex. App. – Tyler Sept. 17, 2008, review denied).

           Section 63.004 does not provide a basis for finding that Judge Jones abused his

discretion by issuing the four writs of garnishment.

V.         CONCLUSION AND ORDER

           The Bankruptcy Court had clear authority to issue its Opinion and Final

Judgment, and it did not abuse its discretion in doing so. Austin was given notice and

an opportunity to be heard before the Opinion and Final Judgment were issued.

           The Bankruptcy Court acted within its jurisdiction when it issued the four writs

of garnishment. Austin was given the post-service notice required by Texas law, and

the garnishments did not involve current wages subject to § 63.004. There was no

abuse of discretion. Accordingly, it is hereby


2
           Bank of America responded to the writ of garnishment, stating that it was not in
           possession of any funds owned by or owed to Austin. See Bank of America’s Answer
           to Writ of Garnishment [Doc. # 108 in Adv. Case 16-3275].

P:\ORDERS\11-2018\2317BRAppeal.wpd   190128.1018   16
           ORDERED that the Opinion [Doc. # 201 in BR Case 14-35557] and Final

Judgment [Doc. # 202 in BR Case 14-35557] issued by United States Bankruptcy

Judge David Jones on June 20, 2018 are AFFIRMED. It is further

           ORDERED that the four writs of garnishment [Docs. # 91 - # 94 in Adv. Case

16-3275] issued by Judge Jones on September 27, 2018, are AFFIRMED. It is

further

           ORDERED that the Motion to Vacate Writ of Garnishment [Doc. # 21],

Application for Temporary Restraining Order [Doc. # 22], and Amended Motion to

Vacate Writs of Garnishment [Doc. # 25] are DENIED.

           The Court will issue a separate final order.

           SIGNED at Houston, Texas, this 28th day of January, 2019.




                                                            NAN Y F. ATLAS
                                                   SENIOR UNI   STATES DISTRICT JUDGE




P:\ORDERS\11-2018\2317BRAppeal.wpd   190128.1018    17
